Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 4/18/22.  Claim(s) 10, 11, 17, 18, 21, and 22 are cancelled.  Claim(s) 1-9, 12-16, 19, and 20 are pending.  
Applicant's amendments to the claims have rendered the objection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 103 rejection of the last Office action moot, therefore hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bijal Shah-Creamer on 8/26/22.
In claim 15, please replace:
“each of A1, A2, A3 and A4 is independently CR' or N;
M is selected from the group consisting of CR'2, NH, 0 and S;
R' is selected from the group consisting of H, halogen atom, carbonyl ( =0), carboxyl, hydroxy, amino, nitro, cyano, C1-C6 alkoxy, C1-C6 alkylamino, C1-C6 alkoxycarbonyl, substituted or unsubstituted C1-C6 amido, C2-C12 ester group, and substituted or unsubstituted C1-C10 alkyl;
X has a structure selected from the group consisting of: carboxyl, hydroxamic acid group, substituted or unsubstituted C2-C12 ester group, substituted or unsubstituted amide group, and substituted or unsubstituted 3-12 membered heterocyclic group;
Y is selected from the group consisting of substituted or unsubstituted C6-C12 aryl, and substituted or unsubstituted 3-12 membered heterocyclic group; and
each of Ra, Rb, Rc, and Rd is independently selected from the group consisting of H, halogen, -OH, CN, NO2, NH2, substituted or unsubstituted C1-C6 alkyl, and substituted or unsubstituted C1-C6 alkoxy”
with:
“each of A2 and A3 is CR', and A1 and A4 are independently CR' or N; or each of A1 and A3 is CR', and A2 and A4 are independently CR' or N;
M is selected from the group consisting of CR'2, NH, O and S;
R' is selected from the group consisting of H, halogen atom, carbonyl (=O), carboxyl, and hydroxy;
X has a structure selected from the group consisting of: carboxyl, hydroxamic acid group, substituted or unsubstituted C2-C12 ester group, substituted or unsubstituted amide group, and substituted or unsubstituted 3-12 membered heterocyclic group;
Y is selected from the group consisting of substituted or unsubstituted C6-C12 aryl, and substituted or unsubstituted 3-12 membered heterocyclic group, wherein the substituted C6-C12 aryl is substituted with a substituent selected from the group consisting of hydroxy, carboxyl, and substituted or unsubstituted C1-C10 alkyl; and
Ra and Rb are independently selected from the group consisting of halogen, -OH, NH2, and substituted or unsubstituted C1-C6 alkyl;
Rc and Rd are independently selected from the group consisting of H, halogen, -OH, CN, NO2, NH2, substituted or unsubstituted C1-C6 alkyl, and substituted or unsubstituted C1-C6 alkoxy"
In claims 16 and 20 after “metabolic syndrome” please delete “(MS)”.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the prior art discloses somewhat similar compounds, the prior art does not disclose the particular compounds instantly claimed, nor does the prior art teach the instantly claimed elements in such a fashion that it would make the claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 10, 11, 17, 18, 21, and 22 are cancelled.  Claim(s) 1-9, 12-16, 19, and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627